Exhibit 10.17

November 17, 2011

Evan D. Masyr

Chief Financial Officer

Salem Communications Corporation

4880 Santa Rosa Road

Camarillo, California 93012

CONFIDENTIAL

 

RE: Letter of Intent to Lend

Dear Evan:

This Letter of Intent to Lend, when countersigned below, will confirm the
intention of Stuart W. Epperson, (“Lender”) to provide Three Million Dollars
($3,000,000.00) of unsecured financing to Salem Communications Corporation
(“Borrower”) on the terms set forth below.

 

1. Revolving Line of Credit; Term

Borrower may borrow any amount, up to the amount stated above, as a revolving
line of credit (the “Line of Credit”), upon two business days notice to Lender.
If Borrower borrows funds, the funds will be due three months from the date
Lender makes such funds available to Borrower. Borrower may prepay any or all of
the funds borrowed at any time, without penalty. The Line of Credit will remain
outstanding and available to Borrower, even if there is no outstanding balance
due on the Line of Credit. The ability of Borrower to borrow under the Line of
Credit will terminate upon either party giving thirty days written notice of
such termination to the other party, with any outstanding balance at the time of
termination due in accordance with the terms hereof.

 

2. Interest Rate; Payment

The interest rate on funds borrowed under the Line of Credit shall be the lesser
of:

 

(a) five percent (5%) simple interest; or

 

(a)

the then-current, applicable indexed rate (the rate of interest that Salem is
required to pay) under the Second Amendment to Credit Agreement dated as of
November 15, 2011 (the “Second Amendment”), to that certain Credit Agreement,
dated as of December 1, 2009, as amended by that certain AMENDMENT NO. 1 AND
WAIVER dated as of November 1, 2010 among Borrower, Wells Fargo Bank, National
Association (“Wells Fargo”), as Administrative Agent, Swing Line Lender and L/C
Issuer, and each lender from time to



--------------------------------------------------------------------------------

Letter of Intent to Lend

Salem Communications Corporation

November 17, 2011

Page 2 of 3

time party thereto plus two percent (2%); (the “Applicable Interest Rate”). The
Applicable Interest Rate shall accrue on any borrowings made hereunder from the
date of withdrawal until the date the funds are repaid. Interest shall be due on
the date that the funds are repaid. Partial payments on the Line of Credit
balance shall be applied to the oldest outstanding amounts first.

 

3. Certain Conditions for Establishing the Line of Credit

The availability of funds pursuant to the Line of Credit shall be subject in all
respects to the satisfaction of the conditions and covenants specified below:

 

(b) Modification of Borrower’s credit agreements with its lenders to permit
Borrower to repay to Lender funds drawn on the Line of Credit without first
having to repay Borrower’s outstanding loans to those lenders; and

 

(c) The approval of the Line of Credit by the Board of Directors of Borrower.

 

4. Use of Funds

Borrower may use funds from the Line of Credit for any purpose.

 

5. Definitive Documentation

Following the execution of this Letter of Intent to Lend by Borrower, and if
required by the Second Amendment, Borrower will prepare and deliver to Lender a
definitive unsecured revolving line of credit agreement (the “Line of Credit
Agreement”) containing terms consistent with this Letter of Intent to Lend and
customary representations, warranties and terms for a transaction of this nature
between similarly situated parties. If required, Lender and Borrower will each
negotiate in good faith to execute the Line of Credit Agreement within seven
days of the satisfaction of the conditions stated in Paragraph 3 of this Letter
of Intent to Lend, and approval of the Line of Credit Agreement by Borrower’s
Board of Directors.

 

6. Fees/Expenses

Each party shall bear its own legal and accounting fees.

 

7. Confidentiality

All information concerning any party hereto that is provided to any other party
hereto, other than publicly available information, will be kept in strict
confidence by the party to whom such information is provided.



--------------------------------------------------------------------------------

Letter of Intent to Lend

Salem Communications Corporation

November 17, 2011

Page 3 of 3

 

8. Binding Effect

The parties acknowledge and agree that this Letter of Intent to Lend is intended
to be and shall be construed as binding upon the parties upon mutual execution.
This Letter of Intent to Lend is intended to provide both guidance in the
preparation of a more complete Line of Credit Agreement and evidence of a
legally binding agreement between the parties, enforceable in accordance with
the terms set forth above. The parties agree to use their best efforts to
negotiate a more complete agreement that will supersede this agreement. However,
failure to achieve a more complete agreement will not limit the enforceability
of the agreement reflected in this Letter of Intent to Lend. This Letter of
Intent to Lend will be binding upon the parties until terminated in accordance
with the terms set forth herein or the parties execute a Line of Credit
Agreement which shall supersede this Letter of Intent to Lend and all prior
discussions, both written and oral, between the parties.

This Letter of Intent to Lend and Lender’s commitment shall become effective as
of the date of execution hereof by Borrower and upon receipt by Lender of a
signed counterpart of this letter. This Letter of Intent to Lend shall be
construed in accordance with the internal laws of the State of California.

The proposal outlined in this letter will automatically expire if not accepted
and returned to Lender by 5:00 p.m. Pacific Standard Time on November 30, 2011.

Very truly yours,

STUART W. EPPERSON

 

/s/ STUART W. EPPERSON

Agreed to and accepted this 17th day of November, 2011.

BORROWER: SALEM COMMUNICATIONS CORPORATION

 

By:   /s/ Evan D. Masyr Name:   Evan D. Masyr Title:   Chief Financial Officer